Citation Nr: 1508644	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  10-38 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected diabetes mellitus, type II (DM II).

2.  Entitlement to service connection for upper hernia (also claimed as gastroesophageal reflux disease (GERD)), to include as secondary to service-connected DM II.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected DM II.

4.  Entitlement to service connection for periodontal disease, to include as secondary to DM II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970, and from February 1971 to February 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2008 and July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In January 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing.  A transcript of the hearing has been associated with the e-folder.

The Board has recharacterized the issue of entitlement to service connection for depression to more broadly encompass entitlement to service connection for an acquired psychiatric disorder, to include depression, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled). 

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.
The issue(s) of entitlement to service connection for upper hernia (also claimed as GERD), hypertension and periodontal disease, each to include as secondary to DM II, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the probative evidence is against a finding that the Veteran's depression is the result of any event or incidence of service or was caused by a service-connected disability, and the Veteran was not shown to have been diagnosed with psychoses to a compensable degree within one year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to DM II, have not been met.  38 U.S.C.A. 
§§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

Letters dated in November 2007, October 2009 and January 2010 satisfied the requirements of the VCAA.  Additionally, the record contains the Veteran's statements and a transcript of his testimony during his Board hearing.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or which are relevant to the claims that have not already been obtained and associated with the record.  

VA's duty to assist has also been satisfied.  The e-folder contains the Veteran's service treatment records, as well as VA and private post-service treatment records.  

VA has a duty to provide a medical examination or obtain a medical opinion when  necessary to decide a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  However, VA's duty to provide a medical examination or opinion is not triggered unless the record contains competent evidence or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service, or a disease manifested during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

An examination is not warranted for the Veteran's claim, as there is no competent lay or medical evidence to suggest that depression may be linked to any service-related event. The Court has held that, in similar circumstances, where the supporting evidence of record consists only of a lay statement, VA is not obligated, pursuant to 5103A(d), to provide an appellant with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).   

There are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and his or her lay testimony as to a continuity of symptomatology can satisfy the requirements of McLendon.  Here, however, although the Veteran is competent to report feeling of sadness, he is not competent to associate such feelings with any aspect of active duty service or 
DM II.  Accordingly, the Board finds that an opinion is not warranted under the criteria set forth in McLendon.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

Further, as noted above, in January 2015, the Veteran was afforded a Board video conference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The hearing was held in compliance with the provisions of Bryant.  

Additionally, there is no assertion, either by the Veteran or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  The Veteran's statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the statements focus on such evidence and elements.  During the hearing, the VLJ focused the Veteran on the critical elements for establishing service connection for the disorder in question.  Most critically, although the Veteran advised the VLJ that he had submitted a statement from his doctor saying that he has depression as a result of DM II, there is no such evidence of record.  Accordingly, the Board finds that the VLJ complied with the duties set forth in Bryant, and the claim may be adjudicated based on the current record. 

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d).   

Service connection for certain chronic diseases, such as a psychosis, may also be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service-connected disability.  Id; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Court has held that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran claims that he has depression secondary to his service-connected 
DM II.  During the hearing before the Board, he testified that he had undergone blood tests around 2004 or 2005, showing that he had a chemical imbalance, and was prescribed antidepressant medication.
Review of the Veteran's service treatment records reveals no complaints of, treatment for, or a diagnosis of depression.  During his May 1970 separation examination at the end of his first period of active duty service, the Veteran denied depression, but endorsed nervous trouble.  During the December 1970 enlistment examination for his second period of service, however, he denied both depression and nervous trouble.  Although a December 1972 treatment report shows that he was seen for forehead soreness, coughing and nervousness, and was prescribed cold medications, including the antihistamine, Actifed, for nervousness, there was no diagnosis of a mental health disorder.  Periodic examinations in March 1973, December 1974, January 1978, March 1979 and February 1984 revealed normal psychiatric findings, as did the Veteran's December 1987 service retirement examination.  

The Veteran's record contains no medical evidence that he was diagnosed with psychosis to a compensable degree within one year of his separation from service and service connection for psychosis on a presumptive basis is not for application.

Post-service private treatment records show that the Veteran was not diagnosed with depression until March 2012, when he saw Dr. Verughese with complaints of no energy or motivation.  Although the Veteran underwent several VA depression screenings between September 2001 and March 2005, prior to the period on appeal, they were all negative for the disorder.  Although Dr. Verughese diagnosed depression and prescribed Wellbutrin, there is no indication that he related the condition to service or the Veteran's service-connected DM II.  As previously discussed, although the Veteran was advised that it was his duty to insure that VA had all the evidence necessary to substantiate his claim, including statements from any physician relating the condition to service or a service-connected disability, he failed to provide this evidence.

The preponderance of the evidence is against the claim on a direct, presumptive and secondary basis.  As noted above, there is no evidence that he was diagnosed with an acquired psychiatric disorder during service, with psychosis within one year of service, and he has failed to present competent evidence that his depression is the result of his service-connected DM II.

In addition to the medical evidence, the Board has also considered the Veteran's personal assertion that his depression is related to his DM II blood sugar levels.  See statement dated August 2010.   Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the relationship between a complex psychiatric disorder, such as depression, and DM II, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As such, his opinion is not deemed competent.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule.  However, as there is not an approximate balance of evidence, that rule is not applicable.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected DM II, is denied.


REMAND

The Veteran contends that he has an upper hernia (also claimed as GERD), hypertension and periodontal disease, each claimed as a result of his service-connected DM II.  As he has never been provided examinations for his upper hernia/GERD or periodontal disease claims, remand for examinations is necessary.

Regarding his service connection claim for hypertension, although the Veteran was provided with a VA examination in October 2014, the examiner failed to provide a nexus opinion.  Moreover, during a 2013 DM II evaluation, the Veteran reported that his hypertension began more than a year before his DM II.  Yet, during a 2014 DM II evaluation, the clinician stated that the Veteran's hypertension and DM II were both diagnosed around 2005.  The Veteran has also provided a letter from his private physician attributing hypertension to DM II.  Accordingly, an examination for an opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertaining to the Veteran's hypertension since July 2006 and upper hernia/GERD since August 2008 and associate with the e-folder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2.  Request that the Veteran identify all non-VA health care providers who have treated him for periodontal disease during the course of this appeal.  THE VETERAN IS NOTIFIED THAT HE SHOULD SUBMIT ANY ADDITIONAL INFORMATION FROM ANY TREATING OR CONSULTING DENTIST/ PERIODONTISTS WHO HAVE TREATED HIM FOR PERIODONTAL DISEASE AND IN PARTICULAR THOSE WHO HAVE LINKED HIS DENTAL DISORDER TO ANY SERVICE-CONNECTED DISORDER OR TO ANY OTHER IN-SERVICE INCIDENT. 

After acquiring this information and obtaining any necessary authorization, obtain and associate with the e-file any pertinent records that have not already been associated with the claims file.
3.  After all available records have been associated with the e-folder, provide the claims folder to a qualified examiner(s) and schedule the Veteran for examinations as to the directives below:

The claims file and e-file must be provided to and reviewed by the examiner in conjunction with the examination.  ENSURE THAT ALL AVAILABLE TREATMENT RECORDS HAVE BEEN SCANNED INTO VBMS BEFORE THE VETERAN'S EVALUATION.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The examiner should also solicit from the Veteran a history of symptomatology associated with his claimed disorders and should note in the examination report that the Veteran's comments have been taken into account.  THE EXAMINER(S) SHOULD DETERMINE WHETHER ANY CURRENT UPPER HERNIA/GERD, HYPERTENSION OR PERIODONTAL DISEASE ARE THE RESULT OF SERVICE OR WERE CAUSED OR AGGRAVATED BY THE VETERAN'S SERVICE-CONNECTED DIABETES MELLITUS, TYPE II.

The examiner's attention is especially directed to the following:

* The examiner should provide an opinion as to the date of onset of any upper hernia/GERD and hypertension (verses the date of onset of diabetes mellitus, type II).

* The examiner should provide an opinion as to whether any upper hernia/GERD or hypertension was CAUSED OR AGGRAVATED (permanent worsening as opposed to temporary flare-ups or increase in symptoms) by service-connected diabetes mellitus, type II.  ALL OPINIONS MUST BE ACCOMPANIED BY A COMPLETE RATIONALE.

* The clinician who performs the hypertension examination should consider and address an August 2009 letter from the Veteran's private physician, Dr. Verughese, who wrote that the Veteran's diabetes mellitus, type II, MAY contribute to his hypertension.

* The clinician who performs the dental examination should consider and address an August 2009 treatment note the Veteran's private dentist, Dr. Barnes, noting "diabetes/perio disease connection."  The examiner should opine as to whether periodontal disease was caused by service, or was CAUSED OR AGGRAVATED (permanent worsening as opposed to temporary flare-ups or increase in symptoms) by service-connected diabetes mellitus, type II.  ALL OPINIONS MUST BE ACCOMPANIED BY A COMPLETE EXPLANATION.

4.  The RO/AMC should then determine if any further medical inquiry should be conducted as to any of the claims, including hypertension. Thereafter, the issues on appeal must be readjudicated.  If any benefit sought on appeal is not granted, the appellant and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


